DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. 2014/0151321) in view of Stewart et al. (U.S. 2012/0201982).  Chang et al. teaches a glass container 100, shown in figure 8, comprising a body structure having a top end (above 102) that defines an opening, a sealed base end (at the closed lower end), and a sidewall structure at lead line 106 extending between the top and base ends, wherein the sidewall structure has an interior surface and an exterior surface (shown in figure 8), the interior surface defining an interior space (central cavity), and a protective coating 160 on at least a portion of the exterior surface of the sidewall structure, the protective coating comprising diamond-like carbon, wherein the glass container is substantially clear (DLC; paragraphs [0206]-[0207]).  Chang teaches a protective coating 160 with a thickness between 0.01 and 0.05 micrometers (paragraph [0220]; “less than 25 nm” which is less than 0.05 micrometers).
Chang discloses the claimed invention except for the tin oxide hot end coating layer.  Stewart et al. teaches that it is known to provide a container with tin oxide hot end coating (see paragraph [0144]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Change with the tin oxide hot end coating, as taught by Stewart et al., as a primer, in order to improve coating and adhesion.

Regarding claim 2, the protective coating is applied on the at least a portion of the exterior surface via a high-energy deposition process (paragraph [0206]).

Regarding claim 3, the protective coating is on at least a portion of the top end, at least a portion of the base end, or both (as shown in figure 8, the coating is on the entire base end).

Regarding claim 7, the glass container has less scuffing than a comparative glass container without the protective coating (since the coating is a protective layer).


Regarding claim 9, Chang et al. teaches a  method for enhancing the mechanical strength of a glass container 100, the method comprising providing a body structure having a top end that defines an opening (figure 8), a sealed base end (at the lower end thereof), and a sidewall structure at lead line 106 extending between the top and base ends (figure 8), wherein the sidewall structure has an interior surface and an exterior surface (shown in figure 8), the interior surface defining an interior space (cavity of bottle), and depositing a protective coating on at least a portion of the exterior surface of the sidewall structure (paragraph [0206]), the protective coating comprising diamond-like carbon, wherein the glass container is substantially clear (paragraph [0207]). Chang teaches a protective coating 160 with a thickness between 0.01 and 0.05 micrometers (paragraph [0220]; “less than 25 nm” which is less than 0.05 micrometers).  
Chang discloses the claimed invention except for the tin oxide hot end coating layer.  Stewart et al. teaches that it is known to provide a container with tin oxide hot end coating (see paragraph [0144]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Chang with the tin oxide hot end coating, as taught by Stewart et al., as a primer, in order to improve coating and adhesion.

Regarding claim 10, the protective coating is applied on the at least a portion of the exterior surface via a high-energy deposition process (paragraph [0206]).

Regarding claim 11, the protective coating is on at least a portion of the top end, at least a portion of the base end, or both (as shown in figure 8, the coating is on the entire base end).


Regarding claim 16, the protective coating has a thickness from about 0.01 micrometer to about 10 micrometers (paragraph [0207]).


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. 2014/0151321) in view of Stewart et al. (U.S. 2012/0201982), as applied to claims 1 and 9 above, and further in view of Upadhyaya et al. (U.S. 2011/0151141).  The modified invention of Chang et al. discloses the claimed invention except for the protective coating further comprising one or more dopants.  Upadhyaya et al.  teaches that it is known to provide a protective coating with one or more dopants (see paragraph [0109]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container and method of Chang et al. with the protective coating further comprising one or more dopants, as taught by Upadhyaya et al., in order to improve the desirable characteristics of the coating, such as strength.

Claims 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. 2014/0151321) in view of Stewart et al. (U.S. 2012/0201982), as applied to claims 1 and 9 above, and further in view of Wei et al. (U.S. 2008/0014466).  The modified invention of Chang et al. discloses the claimed invention except for the glass container has a coefficient of friction that is up to or about 0.25.  Wei et al.  teaches that it is known to provide a protective coating with a coefficient of friction that is up to or about 0.25 (see paragraph [0003]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container .

Claims 17-19, 22-26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. 2014/0151321) in view of Yamasaki et al. (U.S. 2006/0051539).  Chang et al. teaches a container 100 comprising a body structure, shown in figure 8, having a top end that defines an opening, a sealed base end (at the bottom end), and a sidewall at lead line 106 structure extending between the top and base ends, wherein the sidewall structure has an interior surface and an exterior surface (shown in figure 8), the interior surface defining an interior space (cavity of bottle), and a protective coating 160 on at least a portion of the exterior surface of the sidewall structure, the protective coating comprising diamond-like carbon (paragraph [0207]. Chang teaches a protective coating 160 with a thickness between 0.01 and 0.05 micrometers (paragraph [0220]; “less than 25 nm” which is less than 0.05 micrometers).  
Chang et al. discloses the claimed invention except for the container being made of PET.  Yamasaki et al. teaches that it is known to provide a protective coating on a PET container (see paragraph [0110] and [0137]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Chang et al. made of PET, as taught by Yamasaki et al., in order to make the container more lightweight for easier transportation and storage purposes.

Regarding claim 18, the protective coating is applied on the at least a portion of the exterior surface via a high-energy deposition process (paragraph [0206]).



Regarding claim 22, the PET container has less scuffing than a comparative PET container without the protective coating (since the coating 160 is a protective coating).

Regarding claim 23, the protective coating has a thickness from about 0.01 micrometer to about 10 micrometers (paragraph [0207]).

Regarding claim 24, Chang et al. teaches a method for enhancing the mechanical strength of a container, the method comprising providing a body structure 100 having a top end that defines an opening, a sealed base end (at the lower end), and a sidewall structure at lead line 106 extending between the top and base ends (figure 8), wherein the sidewall structure has an interior surface and an exterior surface, the interior surface defining an interior space (cavity of bottle), and depositing a protective coating 160 on at least a portion of the exterior surface of the sidewall structure, the protective coating comprising diamond-like carbon (paragraph [0207]).
Further regarding claim 24, Chang et al. discloses the claimed invention except for the container being made of PET.  Yamasaki et al. teaches that it is known to provide a protective coating on a PET container (see paragraph [0110]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Chang et al. made of PET, as taught by Yamasaki et al., in order to make the container more lightweight for easier transportation and storage purposes.



Regarding claim 26/24, 26/25, the protective coating is on at least a portion of the top end, at least a portion of the base end, or both (the protective coating covers the entire bottom end; figure 8).

Regarding claim 29, the PET container has less scuffing than a comparative PET container without the protective coating (since the coating 160 is a protective coating).

Regarding claim 30, the protective coating has a thickness from about 0.01 micrometer to about 10 micrometers (paragraph [0207]).

Claims 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. 2014/0151321) in view of Yamasaki et al. (U.S. 2006/0051539), as applied to claims 17 and 24 above, and further in view of Upadhyaya et al. (U.S. 2011/0151141).  The modified invention of Chang et al. discloses the claimed invention except for the protective coating further comprising one or more dopants.  Upadhyaya et al.  teaches that it is known to provide a protective coating with one or more dopants (see paragraph [0109]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Chang et al. with the protective coating further comprising one or more dopants, as taught by Upadhyaya et al., in order to improve the desirable characteristics of the coating, such as strength.

Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. 2014/0151321) in view of Yamasaki et al. (U.S. 2006/0051539), as applied to claims 17 and 24 above and Wei et al. (U.S. 2008/0014466).  The modified invention of Chang et al. discloses the claimed invention except for the glass container has a coefficient of friction that is up to or about 0.25.  Wei et al. teaches that it is known to provide a protective coating with a coefficient of friction that is up to or about 0.25 (see paragraph [0003]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Chang et al. with the glass container having a coefficient of friction that is up to or about 0.25, as taught by Wei et al., in order to maintain clean transparent appearance similar to glass.

Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive.  Applicant argues that Chang does not teach the tin oxide hot end coating, as set forth in amended claims 1 and 9.  It is the examiner’s position that the secondary reference of Stewart et al. (U.S. 2012/0201982) teaches the use of tin oxide hot end coating as a primer before the DLC coating.  The secondary reference of Stewart is added to the rejections above.
Applicant argues that Yamasaki teaches the DLC only on an inner wall surface of the container.  It is the examiner’s position that the primary reference of Chang teaches the DLC coating on the exterior surface.  Yamasaki is used in the rejection for the teaching that a DLC coating can be provided on a PET container and that it is known to construct containers from either glass or PET.  The structure of the Yamasaki container is not being used to modify the primary reference of Chang.

Conclusion
THIS ACTION IS MADE NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI M ELOSHWAY/Examiner, Art Unit 3736